Citation Nr: 1419299	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability (claimed as difficulty sitting for long periods of time).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a sinus/allergy disability (claimed as breathing difficulties).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1989 to December 1991, from March 1996 to July 1996, and from August 2004 to December 2005.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Particularly, while the RO originally adjudicated a claim of service connection for a respiratory disability (claims as breathing difficulties), during the December 2013 Travel Board hearing, the Veteran clarified that the claim of difficulty breathing includes allergies and problems with the sinuses.  As such, the Board has recharacterized the issue as service connection for a sinus/allergy disability.

The issues of service connection for obstructive sleep apnea and a sinus/allergy disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a written and signed statement received in December 2013, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal seeking service connection for a low back disability.

2.  The Veteran had chronic manifestations of hypertension in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in December 2013, the Veteran withdrew from consideration his claim of entitlement service connection for a low back disability.  As the Veteran has withdrawn his appeal on that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that the hypertension originated in service.  Specifically, he contends that he had high blood pressure in service due to the stressful conditions during service duty.  

As the Board is granting service connection based on presumptive service connection of a chronic disease with chronic manifestations in service (adjudicated below), the theories of direct service connection and presumptive service connection based on continuity of symptomatology are rendered moot because no questions of law or fact remain as to the fully granted issue; therefore, the direct service connection and presumptive service connection based on continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current disability of hypertension.  With regard to the requirement of a current disability, in an October 2008 private treatment record, the Veteran was diagnosed with borderline hypertension.

The Board next finds that the evidence is at least in equipoise on the question of whether manifestations of hypertension were chronic in service.  Evidence in favor of the finding of chronic manifestations in service includes the Veteran's service treatment records that reveal elevated blood pressure on several occasions.  Blood pressure testing in March 1996, April 1996, July 12, 1996, July 24, 1996, and May 2005 were 134/74, 130/70, 120/84, 127/78, and 130/90.  Importantly, these readings were taken during the Veteran's periods of active duty service.  Additional service treatment records reveal that the Veteran also had elevated blood pressure during periods of National Guard duty.

Evidence against the finding of chronic manifestations in service includes service treatment records that show no other medical findings (apart from high blood pressure levels), and there is no record of a diagnosis of hypertension in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  The record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e., high blood pressure) are clearly attributable to intercurrent causes.  For these reasons, the Board finds that the criteria for presumptive service connection for hypertension (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of service connection for a low back disability is dismissed.

Service connection for hypertension is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for obstructive sleep apnea and a sinus/allergy disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).


Service Connection for Hypertension

As to the claim of service connection for obstructive sleep apnea, the evidence of record indicates that the Veteran's current obstructive sleep apnea may have preexisted service.  During the December 2013 Board hearing, the Veteran testified that he was diagnosed with obstructive sleep apnea in 1999 (prior to his last period of active service).  He further stated that the obstructive sleep apnea became worse in service and since service, after returning from active duty in Iraq.  An April 2004 Report of Medical History indicated the Veteran's report of having sleep apnea.  The Veteran's former spouse submitted a statement in July 2009 indicating that the Veteran's sleep apnea symptoms, particularly snoring and cessation of breathing, became worse after returning from Iraq.  Also, the Veteran's private treating physician, Dr. O.B., submitted a letter in December 2013 and opined that the Veteran's sleep apnea was aggravated by his deployment to Iraq.

In this case, obstructive sleep apnea was not "noted" upon entry into service for any period of active duty.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  Here, there is no etiology opinion specifically addressing the questions of whether the Veteran's obstructive sleep apnea clearly and unmistakably preexisted service and, if so, whether the preexisting obstructive sleep apnea was clearly and unmistakably not aggravated by the Veteran's military service.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  For these reasons, the Board finds that an opinion is needed regarding whether the Veteran's obstructive sleep apnea clearly and unmistakably existed prior to service and, if so, whether the preexisting obstructive sleep apnea was clearly and unmistakably not aggravated by the Veteran's military service.

Service Connection for Sinus/Allergy Disorder

The Board further finds that a VA examination is necessary to assist in determining the nature and etiology of any sinus/allergy disability.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran contends that he was exposed to environment hazards during active service that resulted in sinus problems and allergies.  Indeed, the Veteran reported having sinuses and allergies in an April 2004 Report of Medical History.  Significantly, in a November 2005 Post-Deployment Health Assessment, the Veteran indicated that he had sometimes been exposed to environmental pesticides and vehicle or truck exhaust fumes, and had often been exposed to smoke from burning trash or trees and sand/dust.  At that time, the health provider indicated that exposure concerns during deployment included environmental and occupational exposures.  In August 1995, during a period when the Veteran was not on active duty, the Veteran was diagnosed with allergic rhinitis.

In this case, the Veteran has not been afforded a VA examination for the claimed sinus/allergy disability.  Based on the above and with consideration of the low threshold in McLendon, a VA examination is warranted to assist in determining the etiology of the sinus/allergy disability, if any.

Accordingly, the issues of service connection for obstructive sleep apnea and a sinus/allergy disability are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any sinus and/or allergy disability.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service diseases of the sinuses), an examination, and any necessary testing, the examiner is asked to offer the following opinions:

a) Does the Veteran have a current sinus and/or allergy disability, to include allergic rhinitis?

b) If the Veteran has a current sinus and/or allergy disability, is it as likely as not (a 50 percent or greater degree of probability) that the sinus and/or allergy disability began during service or was caused by in-service exposures to environmental pesticides, vehicle or truck exhaust fumes, smoke from burning trash or trees, and sand/dust?

In rendering the opinion requested in b), the examiner should consider and address: 1) that the Veteran was exposed to environmental pesticides, vehicle or truck exhaust fumes, smoke from burning trash or trees, and sand/dust during active service; and 2) that the Veteran is competent to report the observable symptoms of allergies and a sinus disability while on active duty and since that time even when his active duty service treatment records are negative for symptoms, or diagnosis of, the disorder.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Request that an appropriate medical professional review the claims file and provide medical opinions on the question of aggravation of sleep apnea.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service VA treatment records, and clinical findings, the VA examiner is requested to offer the following opinions:

a) Did the Veteran's obstructive sleep apnea clearly and unmistakably exist prior to entrance into service in August 1989, March 1996, or August 2004?  The VA examiner should comment on the Veteran's report of a 1999 diagnosis of obstructive sleep apnea.

b) If it is the examiner's opinion that obstructive sleep apnea preexisted service, was the Veteran's pre-existing obstructive sleep apnea clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?  The VA examiner should comment on the Veteran's and his former spouse's reports of worsening obstructive sleep apnea symptoms in service and after returning from active service in Iraq.

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

c) If the examiner concludes that the Veteran's obstructive sleep apnea did not pre-exist service in August 1989, March 1996, or August 2004, or that the preexisting obstructive sleep apnea was not permanently worsened by service beyond the natural progression, the examiner should then provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any current obstructive sleep apnea is directly related to the complaints and symptoms noted during service, including intermittently waking up during the night, snoring, and cessation of breathing (that is, whether the current obstructive sleep apnea began/had onset in service)?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. After completion of the above and any additional development deemed necessary, the claims of service connection for obstructive sleep apnea and a sinus/allergy disability should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


